Case 8:21-cv-01069-VMC-JSS Document 36 Filed 08/19/21 Page 1 of 3 PageID 424




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION


DEPOSITORS INSURANCE COMPANY, AND
ALLIED   PROPERTY    &   CASUALTY
INSURANCE COMPANY,

         Plaintiffs,

v.                                                              NO. 8:21-CV-1069-VMC-JSS

WTA TOUR, INC. AND MADISON BRENGLE,

         Defendants.


         RULE 7.1 AND LOCAL RULE 3.03 DISCLOSURE STATEMENT

Filed by:1 LOGAN G. HAINE-ROBERTS


Each person—including each lawyer, association, firm, partnership, corporation,
limited liability company, subsidiary, conglomerate, affiliate, member, and other
identifiable and related legal entity—that has or might have an interest in the outcome:

Madison Brengle, c/o Peter R. Ginsberg, Michelman & Robinson, LLP

WTA Tour, Inc. c/o Matthew Triggs, Jared M. Dubosar, and John E. Failla,
Proskauer Rose LLP

Depositors Insurance Company, c/o Ronald L. Kammer, and Logan G. Haine-
Roberts, Hinshaw & Culbertson, LLP.

Allied Property & Casualty Company c/o Ronald L. Kammer, and Logan G.
Haine-Roberts, Hinshaw & Culbertson, LLP

Logan G. Haine-Roberts

1
    When filing via CM/ECF, use the “Certificate of interested persons and corporate disclosure
    statement” event under Civil Events-Other Filings-Other Documents.
Case 8:21-cv-01069-VMC-JSS Document 36 Filed 08/19/21 Page 2 of 3 PageID 425




Ronald L. Kammer
Hinshaw & Culbertson, LLP

Peter R. Ginsberg

Michelman & Robinson, LLP

Matthew Triggs

Jared M. Dubosar

John E. Failla

Proskauer Rose, LLP


Each entity with publicly traded shares or debt potentially affected by the outcome:

Nationwide Financial Services (NFS)

Each additional entity likely to actively participate, including in a bankruptcy
proceeding the debtor and each member of the creditor’s committee:

None.

Each person arguably eligible for restitution:

WTA Tour, Inc. alleges entitlement to damages in its breach of contract
counterclaim against Depositors Insurance Company.

If filed by a nongovernmental corporate party, then identify any parent corporation
and any publicly held corporation owning 10% or more of its stock or state there is no
such corporation:

Depositors Insurance Company is a part of Allied Group, Inc., whose parent
company is Nationwide Mutual Insurance Company.

Allied Property & Casualty Company is part of Allied Group, Inc., whose parent
company is Nationwide Mutual Insurance Company.




                                           2
Case 8:21-cv-01069-VMC-JSS Document 36 Filed 08/19/21 Page 3 of 3 PageID 426




I certify that, except as disclosed, I am unaware of an actual or potential conflict of
interest affecting the district judge or the magistrate judge in this action, and I will
immediately notify the judge in writing within fourteen days after I know of a conflict.


/s/ Logan G. Haine-Roberts
see Fed. R. Civ. P. 11(a)]

8/19/2021




                                           3
